(Slip Opinion)            Cite as: 555 U. S. ____ (2008)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 07–1223
                                     _________________


       EDWARD NATHANIEL BELL, PETITIONER v.

            LORETTA K. KELLY, WARDEN 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                               [November 17, 2008] 


  PER CURIAM. 

  The writ of certiorari is dismissed as improvidently 

granted.
                                        It is so ordered.